 

[image_002.gif] 

 

May 26, 2020

Via Electronic Mail

 

Generex Biotechnology Corporation

10102 USA Today Way

Miramar, FL 33025

Attention: Joseph Moscato, Chairman & CEO

 

Re: Retainer for Legal Representation

 

Dear Mr. Moscato:

 

Reference is made to our letters dated December 5, 2019 (the “December 2019
Retainer”), pursuant to which you engaged Carmel, Milazzo & Feil LLP (the
“Firm”) to represent your subsidiary, NuGenerex Immuno-Oncology, Inc, in
connection with, among other things, the preparation and filing of an S-1
Registration Statement (the “NuGenerex S-1 Registration Statement”) and March
18, 2020 (the “March 2020 Retainer” and together with the December 2019
Retainer, the “Retainers”), pursuant to which you engaged us to represent you in
connection with, among other things, the preparation and filing of a
registration statement on Form S-1 (the “Generex S-1 Registration Statement”).
This letter consolidates, revises and supersedes the terms of our engagement
under the Retainers and provides for the payment of our fees for legal work we
have already performed under the Retainers and for legal work to be performed
under this letter.

 

This letter sets forth our understanding whereby Generex Biotechnology
Corporation (“Generex” or the “Company” or “you”) has engaged Carmel, Milazzo &
Feil LLP (the “Firm”) to represent (i) the Company in connection with (a) the
preparation and filing with the Securities and Exchange Commission (the “SEC”)
of a registration statement on Form S-1 (the “Generex S-1 Registration
Statement”) for the registration of preferred stock and warrants; (b) the
preparation of transaction documents and the legal work required to authorize
preferred stock (the “Financing”); and (c) the preparation and filing of an
application to quote its securities on a national exchange (all of the matters
described in clause (i), the “Generex Matters”) and (ii) NuGenerex
Immuno-Oncology, Inc., a subsidiary of the Company (“NGIO”) , in connection with
(a) the preparation and filing of a registration statement on Form 10 (the “Form
10 Registration Statement”) for the registration of its common stock under
Section 12(g) of the Securities Act of 1933; (b) the preparation and filing with
the SEC of a registration statement on Form S-1 (the “NGIO S-1 Registration
Statement”) for the registration of common stock; and (c) the preparation and
filing of an application to quote its securities on a national exchange (all of
the matters described in clause (ii), the “NGIO Matters” and together with the
Generex Matters, the “Matters”).

 

We will accept payment for the legal services previously performed under the
Retainers for a flat fee of 120,000 shares of the Company’s common stock (the
“Shares”) with piggyback registration rights for all of the Shares in any
registration statement filed by the Company that is declared effective after the
date hereof and $50,000 in cash. With respect to our fees for work that has not
yet been performed on the Generex Matters, we will bill you at our hourly rates
for all work performed after the filing of the Generex S-1 Registration
Statement. With respect to our fees for work that has not yet been performed on
the NGIO Matters, we will bill you at our hourly rates for all work performed
after the filing of Amendment No. 1 to the Form 10 Registration Statement. The
fees shall be payable as follows: (a) As payment for work previously performed
by the Firm under the Retainers, the Company shall (i) issue the Shares to the
Firm upon the execution of this letter or as soon as practicable thereafter and
(ii) pay the Firm $50,000 in cash upon the earlier of (x) the closing of the
Company’s or NGIO’s next financing, whichever is first and without regard to
what firm represents the Company or NGIO in such financing or (y) six months
from the date of this letter and (b) As payment for legal work on the Matters
which has not yet been performed, (i) at the closing of the financing related to
the NGIO S-1 Registration Statement, a cash amount equal to any unpaid hours
billed at our hourly rates relating to all NGIO Matters that occurred after the
filing of Amendment No.1 to the Form 10 Registration Statement and all Generex
Matters that occurred after the initial filing of the Generex S-1 Registration
Statement and (ii) at the closing of the financing related to the Generex S-1
Registration Statement, a cash amount equal to any unpaid hours billed at our
hourly rates relating to all NGIO Matters that occurred after the filing of
Amendment No.1 to the Form 10 Registration Statement and all Generex Matters
that occurred after the initial filing of the Generex S-1 Registration
Statement. We reserve the right to increase such estimated fee cap should we
encounter any unexpected complications, delays or hurdles or should the scope of
our representation be increased. Such additional fees will be discussed with the
Company before they are incurred.

 

At your request, we may also undertake to represent the Company with respect to
other ongoing and new matters ("New Matters"), including financings,
acquisitions or general corporate matters. We will discuss such New Matters with
you before work is commenced by us. Such New Matters will be billed to you at
either our hourly rate or at a fixed project rate or monthly rate to be agreed
to in advance of such work being performed.

 

For any New Matters which are billed on the basis of hourly fees, we shall keep
records of the time we expend on your case and will bill you for this time on a
monthly basis. The Company will receive a monthly statement, detailing the
services performed. We assign hourly rates for each member of our legal staff
based upon years of experience, specialization and level of professional
attainment. The rates per hour of those persons who are expected to work on your
matters are $175.00 per hour for paralegals, $400.00 to $500.00 per hour for
associates and $500.00 to $600.00 for partners. All charges will be made in
units of one-tenth (1/10) of an hour, with a minimum charge of one-tenth of an
hour and will be applied to every activity performed on the Company’s behalf.

 

We will consult with the Company on all major decisions and will attempt to keep
the Company fully informed of the status of the preparation of documents, if
any, as well as our recommended strategies. The Company should feel free to call
at any time with any questions or wish to discuss any aspect of the Matter.

 

The fees set forth above do not include out-of-pocket and incidental costs and
expenses such, filing fees, travel, computer research fees, messenger charges,
court costs and the like. The Company agrees to pay all expenses advanced by the
firm on a monthly basis and to provide expenses in advance to the extent
requested by the Firm.

 

In order to avoid potential restrictions on the Firm’s representation of
clientele, we routinely request from clients a waiver, in advance, that the Firm
will not be disqualified from representing interests that may become adverse to
the Company with regard to matters that are not substantially related to the
matter for which we have been engaged by the Company. This waiver is not
intended to and does not permit the Firm to represent any interests that may be
directly adverse to the Company that involve matters substantially related to
the services for which the Company retained the Firm. Such waiver does not
result in any waiver of the protections that are afforded to the Company with
regard to attorney-client communications with the Firm. Such communications will
remain confidential and will not be disclosed to any third party without
consent. Accordingly, you agree that you will not object to the Firm’s
representation of other clients on the basis of your retention of the Firm,
unless such other representation would involve the Firm representing an interest
that is directly adverse to you or a matter substantially related to the Matter,
subject to the exception as noted above.

 

The nature of the Firm’s practice is such that the Firm may from time to time
represent one client in a matter while also representing that client’s adversary
in another unrelated matter. Such concurrent representation is undertaken only
if it is the Firm’s professional judgment that the Firm can engage in such
representations in an impartial manner and without any adverse effect in the
respective representations of either client. Accordingly, you agree that you do
not consider any such concurrent representation in unrelated matters to be
inappropriate and consents to any such present or future concurrent
representations. In certain circumstances, such as where a company’s founders or
officers are not individually represented by counsel, we may also ask for
informed consents and waivers by such persons of the opportunity to engage
separate counsel on their behalf. In such cases, we encourage the founders and
officers to discuss such consents and waiver with counsel of their choice, as is
their right, including the authorized Company officer who executes this
engagement letter for Company.

 

This Agreement shall be governed by the laws of the State of New York and venue
for any controversy or claim arising out of or relating to this Agreement shall
be in New York County, New York. In the event that a controversy or claim arises
out of or relates to this Agreement, then it is agreed understood that same
shall be determined in accordance with the laws of the State of New York and by
a court of competent jurisdiction in the County of New York. If there is a fee
dispute, you may be entitled to have the dispute resolved through arbitration,
pursuant to Part 137 of the Rules of the Chief Administrator of the Courts of
the State of New York.

 



 1 

 

 



You acknowledge receipt of the Statement of Client’s Rights and the Statement of
Client’s Responsibilities, which we have reviewed with you. In addition, the
individual(s) signing this Agreement on behalf of the Company personally
guarantees payment of all fees and costs to the Firm.

 

If this arrangement meets with your approval, please sign the enclosed copy of
this letter and return it to us. Naturally, if you have any questions, please
feel free to contact us at any time.

 

Very truly yours,

 

CARMEL, MILAZZO & FEIL LLP

 

 

/s/ Jeffrey Wofford

 

Agreed and Accepted this

26th day of May 2020

 

GENEREX BIOTECHNOLGY CORPORATION

 

 

By: /s/ Joseph Moscato

Joseph Moscato

Chief Executive Officer

 

Wiring Instructions:

Signature Bank

565 Fifth Avenue

New York, New York 10017

 

Routing #: 026013576

Account #: 1502765147

Account Title: Carmel, Milazzo & Feil LLP

 

 2 

 



Statement of Client’s Responsibilities

 

1. The client is expected to treat the lawyer and the lawyer’s staff with
courtesy and

consideration.

 

2. The client’s relationship with the lawyer should be one of complete candor
and the client

should apprise the lawyer of all facts or circumstances of the matter being
handled by the

lawyer even if the client believes that those facts may be detrimental to the
client’s cause

or unflattering to the client.

 

3. The client must honor the fee arrangement as agreed to with the lawyer to the
extent

required by law.

 

4. All bills tendered to the client for services rendered pursuant to the agreed
upon

arrangement regarding fees and expenses should be paid when due.

 

5. A client who discharges the attorney and terminates the attorney-client
relationship must

nevertheless honor financial commitments under the agreed to arrangement
regarding

fees and expenses to the extent required by law.

 

6. Although the client should expect that his or her letters, telephone calls,
emails, faxes,

and other communications to the lawyer will be answered within a reasonable
time, the

client should recognize that the lawyer has other clients who may be equally
deserving of

the lawyer’s time and attention.

 

7. The client should maintain contact with the lawyer, promptly notify the
lawyer of any

change in telephone number, address, email, or other electronic contact
information, and

respond promptly to a request by the lawyer for information and cooperation.

 

8. The client must realize that the lawyer is required to respect only
legitimate objectives of

the client and that the lawyer will not advocate or propose positions that are

unprofessional or contrary to law or the New York Rules of Professional Conduct.

 

9. The lawyer may decline to accept a matter if the lawyer has previous personal
or

professional commitments that will prohibit the lawyer from devoting adequate
time to

representing the client competently and diligently.

 

10. A lawyer is under no obligation to accept a client if the lawyer determines
that the cause

of the client is without merit, a conflict of interest would exist or a suitable
working

relationship with the client is not likely.

 



 3 

 

 



Statement of Client’s Rights

 

1. You are entitled to be treated with courtesy and consideration at all times
by your lawyer

and the other lawyers and non-lawyer personnel in your lawyer’s office.

 

2. You are entitled to have your attorney handle your legal matter competently
and

diligently, in accordance with the highest standards of the profession. If you
are not

satisfied with how your matter is being handled, you have the right to discharge
your

attorney and terminate the attorney-client relationship at any time. (Court
approval may

be required in some matters, and your attorney may have a claim against you for
the

value of services rendered to you up to the point of discharge.)

 

3. You are entitled to your lawyer's independent professional judgment and
undivided

loyalty uncompromised by conflicts of interest.

 

4. You are entitled to be charged reasonable fees and expenses and to have your
lawyer

explain before or within a reasonable time after commencement of the
representation how

the fees and expenses will be computed and the manner and frequency of billing.
You are

entitled to request and receive a written itemized bill from your attorney at
reasonable

intervals. You may refuse to enter into any arrangement for fees and expenses
that you

find unsatisfactory. In the event of a fee dispute, you may have the right to
seek

arbitration; your attorney will provide you with the necessary information
regarding

arbitration in the event of a fee dispute, or upon your request.

 

5. You are entitled to have your questions and concerns addressed promptly and
to receive a

prompt reply to your letters, telephone calls, emails, faxes, and other
communications.

 

6. You are entitled to be kept reasonably informed as to the status of your
matter and are

entitled to have your attorney promptly comply with your reasonable requests for

information, including your requests for copies of papers relevant to the
matter. You are

entitled to sufficient information to allow you to participate meaningfully in
the

development of your matter and make informed decisions regarding the
representation.

 

7. You are entitled to have your legitimate objectives respected by your
attorney. In

particular, the decision of whether to settle your matter is yours and not your
lawyer’s.

(Court approval of a settlement is required in some matters.)

 

8. You have the right to privacy in your communications with your lawyer and to
have your

confidential information preserved by your lawyer to the extent required by law.

 

9. You are entitled to have your attorney conduct himself or herself ethically
in accordance

with the New York Rules of Professional Conduct.

 

10. You may not be refused representation on the basis of race, creed, color,
religion, sex,

sexual orientation, age, national origin or disability.



 4 

 

 